DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
Receipt is acknowledged for amendment and remarks filed 03/30/2022.   
Claim 19 is amended.   
Claim 19-27 are pending.

Election/Restrictions
Applicant’s election without traverse of species of patch comprising nanofibers incorporating or loaded with bacterial particle and antigen; -gliadin and gram positive bacterium in the reply filed on 10/12/2021 is acknowledged.
Applicant identifies claims 19, 22, 25 and 26 as reading on the elected species.   Claims 25 and 26 depend on claim 24 and as such claim 24 is examined.   Further, claim 27 is also examined because CAPLAN teaches administering its composition to humans.  Claims 19 and 22 have not been amended to limit the antigen to alpha-gliadin.   Therefore, the teaching of house dust mites by CAPLAN meets the requirement of claims 19 and 22.
Claims 19-20, 22 and 24-27 are under examination.
Claims 21 and 23 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.

Priority
The examiner acknowledges this application as a 371 of PCT/EP2018/079246 filed 10/25/2018; and which claims benefit of EPO application 17020500.9 filed 10/25/2017.

Specification
The objection of the specification as containing embedded hyperlink and/or other form of browser-executable code is withdrawn in light of the amendment of the specification at page 7, line 18 deleting the computer executable code.


Response to Arguments
A) Claims 19, 20, 22 and 24-27 rejected under 35 U.S.C. 103 as being unpatentable over CAPLAN (WO 01/66136 A2) and MOINGEON et al. (“Enhancing Allergen-Presentation Platforms for sublingual Immunotherapy,” in American Academy of Allergy, Asthma & Immunology, 2017-01-01, pp 23-31) in view MASEK et al. (“Multi-layered nanofibrous mucoadhesive films for buccal and sublingual administration of drug-delivery and vaccination nanoparticles – important step towards effective mucosal vaccines,” in Journal of controlled Release, (2017) available online 18 August 2016, pp 183-195) and evidenced by Jensen et al. (US 20030180832 A1) that Lactococcus lactis (L. lactis) is a species of Lactococcus:
Applicant argues that a skilled artisan would not look to MASEK to use multi-layered nanofibrous mucoadhesive films that are suitable for buccal or sublingual administration because as cautioned by in re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984), if proposed modification renders the prior art invention unsatisfactory for its intended use, then the modification cannot be done.   Applicant’s position is that MASEK is completely silent on using electrospun nanofibers for formulating larger particles and that is the method disclosed by Caplan is modified as suggested by the examiner, the composition would not be able to release the encapsulated bacteria at their intended destination because the bacteria could not be formulated or released  through small nanofibers.
Response: a) The examiner disagrees.   Caplan specifically discloses administering chemically killed bacteria (meeting the requirement for non-living bacteria), the administration route includes mucosal, oral, local and the administration form include pastes, patches, gels and sprays as described in the office action of 01/06/2022 (page 3, line 17 to page 4, line 21; page 12, line 17 to page 13, line 7; page 14, lines 8-31 and Example 1, page 32; page 24, lines 27-29; page 28, lines 12-14 and 26).   The rejection was made under 35 USC 103 because Caplan did not exemplify administering patches to the oral mucosa.   Hence, MOINGEON was relied upon for teaching that allergens are delivered to the oral mucosa /sublingual to effect/induce tolerance to said allergens.   MASEK was relied upon for teaching that multilayered nanofibrous mucoadhesive films that suitable for buccal or sublingual administration of vaccination nanoparticles in the field of allergy treatment such that the artisan seeking to administer allergens to the oral mucosa, would look to MASEK.   Therefore, the proposed adaptation of MASEK’s oral mucoadhesive system to administer the non-living bacteria of Caplan to a subject that would induce immune tolerance in the subject does not violate in re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) because mucosal administration of the killed bacteria (non-living bacteria) does not make Caplan inoperable and MOINGEON remedies the deficiency of Caplan.
Applicant argues “In arguendo” that even if the skilled artisan would be able to use the patches of MASEK, the use of the patches would render the compositions of Caplan unsatisfactory for its intended purpose because: i) Caplan teaches encapsulating live bacteria in chitosan or environmentally responsive hydrogels in a manner that is stable inside the body such that microorganism is not released until the encapsulated device reaches its intended destination, for example, the mucosal lining of the gut (citing page 29, lines 5-8) which indicates that the compositions described in Caplan are designed specifically to remain stable in the body, ii) the mucoadhesive patches of MASEK are not stable in the body as they are designed to release their content immediately in the buccal mucosa (page 184, left column, 2nd paragraph).
Response: b i) MASEK discloses method of administering microorganisms to subjects that express or produce allergens.   In an embodiment, killed bacteria is administered (see at least page 4, lines 9-14 and 16-21).   Thus, Caplan’s encapsulation of live organism is another embodiment different from the use of killed bacteria.   Caplan is not limited to the embodiment encapsulating live bacteria. B ii) One of the delivery vehicles in Caplan is a patch (page 28, line 14).   Therefore, administering killed bacteria by means of a buccal patch does not render Caplan unsuitable for its intended purpose.    It is when the live bacteria is encapsulated that Caplan discusses stability (page 29, lines 6 and 9).   The stability issue does not apply to the killed bacteria.
The amendment to claim 29 does not change the scope of claim 29.   Therefore, the arguments presented by applicant in the response filed 03/30/2022 do not overcome the rejection of record.        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, 22 and 24-27 remain rejected under 35 U.S.C. 103 as being unpatentable over CAPLAN (WO 01/66136 A2) and MOINGEON et al. (“Enhancing Allergen-Presentation Platforms for sublingual Immunotherapy,” in American Academy of Allergy, Asthma & Immunology, 2017-01-01, pp 23-31) in view MASEK et al. (“Multi-layered nanofibrous mucoadhesive films for buccal and sublingual administration of drug-delivery and vaccination nanoparticles – important step towards effective mucosal vaccines,” in Journal of controlled Release, (2017) available online 18 August 2016, pp 183-195) and evidenced by Jensen et al. (US 20030180832 A1) that Lactococcus lactis (L. lactis) is a species of Lactococcus for reasons of record and reiterated herein below.
Claim 9 is amended but the amendment does not change the scope of the claim.
CAPLAN teaches mucoadhesive carrier composition comprising heat killed or chemically killed bacteria such as Lactococcus for treating allergic responses by administration (see the whole document with emphasis on the abstract; page 3, line 17 to page 4, line 21; page 12, line 17 to page 13, line 7; page 14, lines 8-31 and Example 1, page 32).   CAPLAN teaches that its formulation is administered by any available route including enteral, parenteral, topical such as nasal, pulmonary and mucosal, oral and local (page 24, lines 27-29).   CAPLAN also teaches that topical or transdermal administration forms include pastes, creams, lotions, ointments, gels, powders solutions, sprays, inhalants and patches (page 28, lines 12-14, 26).  
Heat killed and/or chemically treated Lactococcus meets the limitation of acidic heat treated gram positive bacterium of claim 19 (a) and 19 (b).
MOINGEON teaches that allergens are administered to the oral mucosa by way of sublingual administration to induce immune tolerance to said allergen (see the whole document with emphasis on second full paragraph, right column at page 26 to the first full paragraph, left column of page 27).
MASEK describes multilayered nanofibrous mucoadhesive films suitable for buccal or sublingual administration of vaccination nanoparticles in the field of allergy treatment (see the whole document with emphasis on the abstract; left column of page 184, first full paragraph to fourth full paragraph).
Thus, for Claim 19, administration of the mucoadhesive carrier composition comprising heat killed or chemically killed bacteria such as Lactococcus for treating allergic responses, where the heat killed and/or chemically treated Lactococcus meets the limitation of acidic heat treated gram positive bacterium of claim 19 (a) and 19 (b) in CAPLAN meets the limitation of inducing immune tolerance in a subject in the claim 1.   While CAPLAN teaches that available route of administration includes enteral, parenteral, topical such as nasal, pulmonary and mucosal, oral and local (page 24, lines 27-29), topical or transdermal administration forms such as pastes, creams, lotions, ointments, gels, powders solutions, sprays, inhalants and patches (page 28, lines 12-14, 26), CAPLAN does not exemplify administering patches to the oral mucosa.   However, it is a general concept known in the art that allergens are delivered to the oral mucosa/sublingual to effect/induce tolerance to said allergen (MOINGEON, second full paragraph, right column at page 26 to the first full paragraph, left column of page 27). 
Therefore, at the effective date of the invention, the ordinary skilled artisan would adopt the general concept for inducing tolerance to allergens by delivering the allergen to the oral mucosa of the subject taught by MOINGEON.
With respect to the use of patches having nanofibers, the artisan seeking to administer allergens to the oral mucosa, would look to MASEK to use multilayered nanofibrous mucoadhesive films that has been found to be suitable for buccal or sublingual administration of vaccination nanoparticles in the field of allergy treatment (see the whole document with emphasis on the abstract; left column of page 184, first full paragraph to fourth full paragraph) for the administration of the mucoadhesive carrier composition of CAPLAN comprising heat killed or chemically killed bacteria such as Lactococcus for predictably treating allergic responses.  
For claim 20, CAPLAN teaches that allergens induces an immune response (see at least page 2, lines 7-8; page 3, lines 17-18).
For claim 22, CAPLAN contemplates solving problems with house mites (page 2, lines 3-4; page 20, line 16; and also, Appendix A starting at page 37 and ending at page 38).
For claim 24, the multilayered nanofibrous mucoadhesive of MASEK meet the requirement of claim 24.
For claim 25, the probiotic Lactococcus of CAPLAN meets the requirement of the claim.
For claim 26, the probiotic Lactococcus is the genera encompassing the lactococcus lactis species (see paragraph [0013], and at least claims 4, 12, 16 and 17 of Jensen et al. (US 20030180832 A1)). 
For claim 27, the composition of CAPLAN is administered to humans (page 25, lines 22-25; page 30, lines 23-25).
CAPLAN in combination with MOINGEEON, MASEK, and JENSEN renders claims 19, 20, 22 and 24-27 prima facie obvious.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613